Exhibit 10.7

FORM OF SUB-MANAGEMENT AGREEMENT

This FORM OF SUB-MANAGEMENT AGREEMENT (this “Agreement”), is entered into as of
November 6, 2009, by and among (i) ARMOUR RESIDENTIAL MANAGEMENT, LLC, a
Delaware limited liability company (the “Manager”), (ii) STATON BELL BLANK CHECK
LLC, a Delaware limited liability company (the “Sub-Manager”), (iii) ARMOUR
RESIDENTIAL REIT, INC., a Maryland corporation, but solely with respect to
Sections 1, 6(a), 9(b), 11(a), 11(b), 11(e), 14(a), 14(b), 15, and 18 through 32
(the “REIT”), and (iv) JEFFREY J. ZIMMER and SCOTT J. ULM, but solely with
respect to Sections 1, 9, 11(a), 14(a), 15(a), 18 through 30, and 32 (Messrs.
Zimmer and Ulm, together, the “Members” and, each, a “Member”).

RECITALS

WHEREAS, on the date hereof, the Manager and the REIT are entering into that
certain Management Agreement, dated as of the date hereof (as amended from time
to time, the “Management Agreement”), pursuant to which the Manager will provide
day-to-day operating and investment advisory services to the REIT on the terms
and conditions set forth therein; and

WHEREAS, the Manager wishes to enter into this Agreement with the Sub-Manager in
order to engage the Sub-Manager to serve as a sub-advisor to the Manager to
support the performance of the Manager’s services under the Management Agreement
on the terms and conditions set forth herein; and

WHEREAS, in connection with the execution of this Agreement, the Members, as
shareholders of the Manager, have agreed to provide the Sub-Manager with
opportunities to serve as a sub-advisor to (or to enter into alternative
arrangements with) the Manager on selected additional advisory arrangements, on
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreement contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.

Definitions.  Capitalized terms used but not otherwise defined in this Agreement
shall have the respective meanings ascribed to them in the Management Agreement.
 In addition, the following terms shall have the respective meanings assigned to
them below, unless otherwise indicated:

“Affiliate” has the meaning set forth in the Management Agreement.

“Agreement” means this Sub-Management Agreement, as the same may be amended from
time to time.

“Base Management Fee” has the meaning set forth in the Management Agreement.

“Bell Control Persons” means, collectively: (i) Marc H. Bell, (ii) any Affiliate
of Marc H. Bell, (iii) any entity, directly or indirectly, owned or controlled
by Marc H. Bell and (iv) upon Marc H. Bell’s death or disability, the executors,
attorneys in fact, administrators of Marc H. Bell or his estate, or any trustee
(whether or not as a testamentary trustee or as a successor trustee under a
non-testamentary trust), if any, with respect to Marc H. Bell.

“Board of Directors” has the meaning set forth in the Management Agreement.

“Business Day” has the meaning set forth in the Management Agreement.

“Cause” means a final determination by a court of competent jurisdiction
(a) that the Sub-Manager has materially breached this Agreement that has a
material adverse effect on the Manager or the REIT and such material breach has
continued for a period of 30 days after receipt by the Sub-Manager of written
notice thereof specifying such breach and requesting that the same be remedied
in such 30-day period, (b) that an action taken or omitted to be taken by the
Sub-Manager in connection with this Agreement constitutes willful misconduct or
gross negligence that results in material harm to the Manager and/or the REIT
and such willful misconduct or gross negligence has not been cured within a
period of 30 days after receipt by the Sub-Manager of written notice thereof
specifying such willful misconduct or gross negligence and requesting that the
same be remedied in such 30-day period, or (c) that an action taken or omitted
to be taken by the Sub-Manager in connection with this Agreement constitutes
fraud that results in material harm to the Manager and/or the REIT.

“Code Section 409A” has the meaning set forth in Section 32 of this Agreement.

“Effective Date” means the date of the consummation of the Merger.

“Final Payment” has the meaning set forth in Section 11(b) of this Agreement.

“Initial Term” has the meaning set forth in the Management Agreement.





1




--------------------------------------------------------------------------------

“Guidelines” means the REIT’s the investment guidelines and other parameters for
the Investments, financing activities and operations, any modifications to which
shall be approved by a majority of the Independent Directors, as the same may be
modified with such approval.

“Grant” has the meaning set forth in Section 9(a) of this Agreement.

“Gross Equity Raised” has the meaning set forth in the Management Agreement.

“Independent Directors” has the meaning set forth in the Management Agreement.

“Independent Revenue Sharer” means any Person who, in connection with a Member
Manager’s entry into a management agreement with a Related Vehicle, is offered a
Grant so long as (i) such Person is not an Affiliate of any Member, the Manager
or any of their respective Affiliates, and (ii) none of any of the Members, the
Manager or any of their respective Affiliates has any pecuniary interest
(through contract, equity or debt interests or otherwise) in such Person or the
Grant offered to such Person; provided, that “Independent Revenue Sharer” shall
not include any Person who is offered a Grant in connection with the financing
or recapitalization of the Manager.

“Interest Rate” means the current (as of the Termination Date) London Interbank
Offered Rate as quoted by Citibank, N.A. (or any successor entity thereto) for
interest periods of one year, plus 200 basis points per annum, compounding
quarterly.

“Investment Company Act” has the meaning set forth in the Management Agreement.

“Investments” has the meaning set forth in Section 3(a)(iii) of this Agreement.

“Management Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Manager” has the meaning set forth in the Preamble to this Agreement.

“Member” and “Members” have the meaning set forth in the Preamble to this
Agreement.

“Member Entities” means, separately and collectively, the Members and their
direct and indirect subsidiaries; provided, however, that the term “Member
Entities” shall not include the REIT or any of its subsidiaries.

“Member Manager” has the meaning set forth in Section 9(a) of this Agreement.

“Merger” has the meaning set forth in the Management Agreement.

“Merger Agreement” has the meaning set forth in the Management Agreement.

“Notice Date” has the meaning set forth in Section 9(c) of this Agreement.

"Parties" has the meaning set forth in Section 32(a) of this Agreement.

“Person” has the meaning set forth in the Management Agreement.

“Real Estate Investment Trust” has the meaning set forth in the Management
Agreement.

“REIT” has the meaning set forth in the Preamble to this Agreement.

“Related Vehicle” means an entity that is involved in the Relevant Business,
including, without limitation, a Real Estate Investment Trust, private
investment fund, or closed-end fund; provided that “Related Vehicle” shall not
include (i) any bank, savings and loan company, other thrift or insurance
company or other similar operating financial institution, (ii) any portfolio
under management by the Manager as of the date of this Agreement (whether or not
such portfolio involves the Relevant Business), or (iii) the REIT.

“Relevant Business” means the business of managing a portfolio of financial
assets primarily comprised of real estate related securities, including, without
limitation, hybrid adjustable-rate, adjustable-rate and fixed rate residential
mortgage-backed securities issued or guaranteed by FNMA, FHLMC or GNMA,
unsecured notes and bonds issued by U.S. Government-chartered entities including
FNMA, FHLMC or GNMA, and commercial mortgage-backed securities, distressed
mortgage debt and similar assets.

“Services” has the meaning set forth in Section 3(a) of this Agreement.

“Staton Control Persons” means, collectively: (i) Daniel C. Staton, (ii) any
Affiliate of Daniel C. Staton, (iii) any entity, directly or indirectly, owned
or controlled by Daniel C. Staton and (iv) upon Daniel C. Staton’s death or
disability, the executors, attorneys in fact, administrators of Daniel C. Staton
or his respective estate, or trustee (whether or not as a testamentary trustee
or as a successor trustee under a non-testamentary trust), if any, with respect
to Daniel C. Staton.





2




--------------------------------------------------------------------------------

“Staton/Bell Related Persons” means, either (A) collectively (i) Daniel C.
Staton, (ii) any Affiliate of Daniel C. Staton, (iii) any trusts (or trustees
thereof), family limited partnerships or other estate planning vehicles over
which one or more Staton Control Persons exercise control, (iv) upon Daniel C.
Staton’s death or disability, any executors, attorneys in fact, administrators,
testamentary trustees, legatees or beneficiaries of Daniel C. Staton or the
respective estate, or any trust formed by either, and (v) to the extent any
Staton Control Person retains voting control over the applicable interest, any
charitable trust, organization or entity, or (B) collectively (i) Marc H. Bell,
(ii) any Affiliate of Marc H. Bell, (iii) any trusts (or trustees thereof),
family limited partnerships or other estate planning vehicles over which one or
more Bell Control Persons exercise control, (iv) upon Marc H. Bell’s death or
disability, any executors, attorneys in fact, administrators, testamentary
trustees, legatees or beneficiaries of Marc H. Bell or the respective estate, or
any trust formed by either, and (v) to the extent any Bell Control Person
retains voting control over the applicable interest, any charitable trust,
organization or entity.

“Sub-Manager” has the meaning set forth in the Preamble to this Agreement.

“Sub-Manager Base Management Fee” means a base management fee, calculated and
paid (by wire transfer of immediately available funds) monthly in arrears, equal
to 25% of the Base Management Fee earned by the Manager or its assignee under
the Management Agreement during such month, net of any expenses that shall be
the responsibility of the Manager pursuant to Section 7.1 of the Management
Agreement or shall not otherwise be reimbursed to the Manager pursuant to the
Management Agreement.

“Sub-Manager Termination Fee” means a termination fee equal to 25% of the
Termination Fee due payable to the Manager or its assignee under the Management
Agreement.

“Termination Date” has the meaning set forth in Section 11(a) of this Agreement.

2.

Appointment. The Manager hereby appoints the Sub-Manager to serve as sub-advisor
on the terms and conditions set forth in this Agreement, and the Sub-Manager
hereby accepts such appointment.

3.

Duties of the Sub-Manager.

(a)

The Sub-Manager shall provide the following services (the “Services”) to support
the Manager’s performance of services to the REIT under the Management
Agreement, in each case upon reasonable request by the Manager:

(i)

serving as a consultant to the Manager with respect to the periodic review of
the Guidelines;

(ii)

identifying for the Manager potential new lines of business and investment
opportunities for the REIT;

(iii)

identifying for and advising the Manager with respect to selection of
independent contractors that provide investment banking, securities brokerage,
mortgage brokerage and other financial services, due diligence services,
underwriting review services, legal and accounting services, and all other
services as may be required relating to the investments of the REIT and its
subsidiaries (the “Investments”);

(iv)

advising the Manager with respect to the REIT’s stockholder and public relations
matters;

(v)

advising and assisting the Manager with respect to the REIT’s capital structure
and capital raising; and

(vi)

advising the Manager on negotiating agreements relating to programs established
by the U.S. government.

Notwithstanding anything in this Agreement to the contrary, the Manager shall
remain primarily and directly responsible for the provision of all services
provided to the REIT under the Management Agreement. Without limiting the
foregoing, the Manager shall be solely responsible for (i) identifying and
consummating all Investments to be made by the REIT and its subsidiaries,
(ii) any and all portfolio monitoring or reporting services to be provided to
the REIT and (iii) any matters relating to the REIT’s Real Estate Investment
Trust qualification for U.S. federal income tax purposes or the status of the
REIT and its Affiliates under the Investment Company Act.

(b)

The Sub-Manager shall, and shall cause its officers and employees to, devote
such portion of its and their time to the provision of the Services to the
Manager as necessary for the proper performance of all of the Services
hereunder.

4.

Authority of the Sub-Manager. The Sub-Manager is not authorized to advise or
bind the REIT or to enter into any agreements relative to the REIT, and, with
respect to the Manager, is to act only as an advisor to the Manager, upon
reasonable request. The Sub-Manager shall have no obligation or authority under
the Management Agreement.





3




--------------------------------------------------------------------------------




5.

Confidentiality. The Sub-Manager and the Manager shall each keep confidential
any nonpublic information obtained in connection with the Services rendered
under this Agreement and shall not disclose any such information (or use the
same except in furtherance of its duties under this Agreement), except: (i) to
the other party hereto and its respective employees, officers, directors,
consultants or advisors; (ii) with the prior written consent of the other party
hereto; or (iii) as required by law or legal process. The foregoing shall not
apply to information which has previously become available through the actions
of a Person not resulting a violation this Section 5 or to any information
within the public domain or, for the avoidance of doubt, with respect to
Sub-Manager’s or its Affiliates’ business enterprises unrelated to the Services
or the REIT. The provisions of this Section 5 shall survive the expiration or
earlier termination of this Agreement for a period of one year.

6.

Fees.

(a)

As compensation for all Services performed by the Sub-Manager under this
Agreement, the Sub-Manager shall be paid (i) the Sub-Manager Base Management Fee
by the Manager and (ii) in recognition of the level of the upfront effort and
commitment of resources required by the Sub-Manager in connection with this
Agreement, either the Sub-Manager Termination Fee by the Manager or the Final
Payment by the REIT, in each case pursuant to the terms set forth herein.
Payment of the Sub-Manager Base Management Fee by the Manager to the Sub-Manager
for any month shall be contingent upon the receipt by the Manager of the Base
Management Fee under the Management Agreement for such month. The Sub-Manager
Base Management Fee shall be payable by the Manager to the Sub-Manager within
five (5) Business Days of receipt by the Manager of the Base Management Fee;
provided, however, that all the Sub-Manager Base Management Fees with respect to
the services provided during a given calendar year shall be paid no later than
sixty (60) days following the end of such calendar year.  Payment of the
Sub-Manager Termination Fee by the Manager to the Sub-Manager shall be
contingent upon the receipt by the Manager of the Termination Fee under the
Management Agreement. Subject to the provisions of Section 11, the Sub-Manager
Termination Fee shall be payable by the Manager to the Sub-Manager within five
(5) Business Days of receipt by the Manager of the Termination Fee; provided,
however, that the Sub-Manager Termination Fee shall be paid no later than sixty
(60) days following the end of the calendar year in which the Management
Agreement is terminated entitling the Manager to the Termination Fee (which
event will, in turn, terminate this Agreement). Payment of the Final Payment
shall be made by the REIT to the Sub-Manager in accordance with the provisions
of Section 11.

(b)

The Manager agrees that, without the approval of the Sub-Manager (which approval
will not be unreasonably withheld, delayed or conditioned), it shall not agree
to any modification of the Management Agreement that would both (i) amend or
waive (A) the terms of payments due to the Manager under the Management
Agreement or (B) the indemnification or expense reimbursement provisions of the
Management Agreement and (ii) have either (A) a disproportionately adverse
effect on the Sub-Manager or (B) a disproportionately positive result for the
Manager.

(c)

The Manager agrees to use reasonable best efforts to collect the Base Management
Fee and the Termination Fee on a prompt and timely basis.

7.

Expenses. The Manager shall promptly submit any expenses incurred by the
Sub-Manager on behalf and at the request of the Manager that are eligible for
reimbursement by the REIT pursuant to the terms of the Management Agreement to
the REIT for reimbursement.  The Sub-Manager shall prepare a statement
documenting such eligible expenses of the Sub-Manager during each month, and
shall deliver such statement to the Manager within five (5) Business Days after
the end of each month. The Manager shall reimburse the Sub-Manager for such
eligible expenses within five (5) Business Days of receipt by the Manager of
reimbursement from the REIT for such eligible expenses (provided, that a failure
to deliver such statement within such period shall not limit the rights of the
Sub-Manager hereunder except to the extent it prevents the Manager from being
reimbursed by the REIT). Reimbursement by the Manager to the Sub-Manager for any
expenses shall be contingent upon the receipt by the Manager of reimbursement
from the REIT under the Management Agreement for such expenses, and the Manager
will pursue such reimbursement with substantially the same level of effort that
it pursues requests for its own reimbursement of expenses.  Notwithstanding
anything herein to the contrary or otherwise: (a) the amount of expenses
eligible for reimbursement provided to the Sub-Manager during any calendar year
will not affect the amount of expenses eligible for reimbursements provided to
the Sub-Manager in any other calendar year, (b) the reimbursements for expenses
for which the Sub-Manager is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (c) the right to payment or reimbursement
hereunder may not be liquidated or exchanged for any other benefit and (d) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary  policies and procedures regarding such reimbursement of
expenses.

8.

Restrictions on Transfer.

(a)

The Sub-Manager shall not directly transfer all or any portion of its right to
receive the Sub-Manager Base Management Fee, the Sub-Manager Termination Fee or
any of the amounts payable to the Sub-Manager under this Agreement (but
excluding proceeds thereof) to any other Person, without the prior written
consent of the Manager (which consent shall not be unreasonably withheld,
delayed or conditioned).





4




--------------------------------------------------------------------------------




(b)

The consent of the Manager (which shall not be unreasonably be withheld, delayed
or conditioned) shall be required prior to a transfer of membership interests in
the Sub-Manager that would result in Staton/Bell Related Persons, in the
aggregate, holding less than a majority in interest of the Sub-Manager. The term
transfer as used in this Section 8(b) shall include any actions that may result
in any Staton/Bell Related Person ceasing to be a Staton/Bell Related Person.

9.

Related Vehicles.

(a)

During the period from the Effective Date through the Termination Date, each
Member represents and warrants that it has used, and agrees that it shall use,
as the case may be, commercially reasonable efforts to ensure that the Manager
is designated, and remains designated, as the investment manager with respect to
the REIT and any Related Vehicle to which the Member or any of its direct or
indirect majority-owned subsidiaries serve as external investment manager.
 Subject in all cases to Section 9(b) hereof, in the event that the Manager or
any direct or indirect majority-owned subsidiary of a Member is designated as
the investment manager (a “Member Manager”) with respect to any Related Vehicle,
the Manager and the Sub-Manager shall enter into good faith negotiations with
regard to (a) an agreement pursuant to which the Sub-Manager will be engaged as
sub-manager with regard to the management of such Related Vehicle on
substantially the terms set forth herein or (b) alternative arrangements that
are reasonably acceptable to both the Manager and the Sub-Manager and that
provide for substantially the same proportionate compensation to the Sub-Manager
as set forth herein and the Member shall cause the Member Manager to provide the
Sub-Manager with the right to enter into such an agreement; provided, however,
that if the Member Manager grants to an Independent Revenue Sharer irrevocable
and fully vested contractual rights (a “Grant”) to a percentage of the total
fees payable under the Member Manager’s management agreement with such Related
Vehicle, then the fees to which the Sub-Manager is entitled under its applicable
agreement with the Member Manager with respect to such Related Vehicle will be
reduced by a percentage equal to the percentage interest provided to such
Independent Revenue Sharer in such Grant during the life of such Grant.  If the
Manager proposes any Grant in connection with this Section 9(a), the Members
will provide the Sub-Manager with all information and certifications reasonably
requested by the Sub-Manager, including with respect to (x) whether the Person
receiving the applicable Grant is an Independent Revenue Sharer and (y) the
terms and conditions of the Grant.  In connection with any such Grant, to the
extent that one or more of the Sub-Manager and Members parties believe in good
faith that the adjustment to the Sub-Manager’s fee under this Section 9(a) does
not fairly allocate the dilution between the parties, the parties will negotiate
in good faith to adjust the terms of such adjustment.  Notwithstanding any delay
in executing such agreement or arrangement, the Sub-Manager shall be entitled to
the accrual for payment of fees commencing upon the receipt of management fees
by the Manager or such Member Manager with regard to such Related Vehicle.
 Neither the Members nor the Manager shall have any obligations pursuant to the
foregoing sentences of this Section 9(a) if the Sub-Manager remains in material
breach of any provision of this Agreement after written notice of such material
breach delivered by the Manager to the Sub-Manager; provided, however, upon cure
by the Sub-Manager of any such breach, the Members shall cause the applicable
Member Manager to negotiate in good faith with the Sub-Manager and provide the
Sub-Manager with the right to enter into an agreement described in this
paragraph to the extent that the Sub-Manager was, due to such breach, previously
not entitled to enter into such an agreement.

(b)

Notwithstanding any other provision of this Agreement, the Sub-Manager shall
only be entitled to receive (A) 25% of the net aggregate management or similar
fees earned by the Manager and any Member Manager with respect to the REIT and
all Related Vehicles cumulatively managed by the Manager and any Member Manager;
(B) 25% of the aggregate termination or similar fees earned by the Manager and
any Member Manager with respect to the REIT and all Related Vehicles
cumulatively managed by the Manager and any Member Manager; and (C) the Final
Payment, if any.

(c)

The Sub-Manager shall have no rights with respect to any Related Vehicle that is
externally managed by any management entity at the time such management entity
is acquired by the Members or their Affiliates after the date of this Agreement,
provided, however, that in connection with any such acquisition, the Members
shall, or shall cause their applicable Affiliate(s) to, offer to the Sub-Manager
(which may assign the right to accept this offer to any if its Affiliates in
whole or in part) the right to invest, on the same terms and conditions as the
Members or their applicable Affiliate(s) (except that the Sub-Manager and/or any
designated Affiliate will be entitled to customary and reasonable minority
investor protections), in up to 25% of each class of securities of such
management entity acquired by the Members and their respective Affiliates,
collectively, provided, further, that the Sub-Manager and/or its designated
Affiliates will have 45 days to accept such offer after receiving written notice
from the Members describing in reasonable detail all the material terms of the
offer (the “Notice Date”), and will have 60 days to fund the purchase price if
such offer is accepted after the Notice Date. Subject to conflict of interest
policies to be agreed upon between the parties, nothing will limit the ability
of the Members and their respective Affiliates, or the Sub-Manager and its
Affiliates, to enter into other transactions, including (x) trading in the
securities of special purpose acquisition companies other than Enterprise
Acquisition Corp. through one or more funds managed by the Members or their
respective Affiliates, (y) investing or trading in securities, or pursing





5




--------------------------------------------------------------------------------

investment strategies, that are the same or similar to those of the REIT, or
(z) subject to applicable law, pursuing any other investment or opportunity that
may be of interest to the REIT.

10.

Relationship of Sub-Manager, Manager, Members and REIT. The Manager and the
Members, on the one hand, and the Sub-Manager, on the other hand, are not
partners, members or joint venturers with each other nor with the REIT, and
nothing in this Agreement shall be construed to make them such partners, members
or joint venturers or impose any liability as such on any of them. The
relationship of the parties is intended to be contractual and not fiduciary in
nature.

11.

Term and Termination.

(a)

Subject to Section 12(b), this Agreement shall terminate on the earliest to
occur of (i) the election of the Sub-Manager, upon the expiration of the Initial
Term of the Management Agreement, to terminate this Agreement, (ii) the
termination of the Management Agreement by the REIT, or (iii) the effective date
of the removal of the Sub-Manager for Cause (the “Termination Date”); provided
that all rights and obligations with respect to any earned but unpaid
Sub-Manager Base Management Fee and any other amounts payable under this
Agreement with respect to periods prior to, on or in connection with the
Termination Date shall survive the termination of this Agreement; provided,
further, that, subject to the foregoing proviso, in the event of termination
pursuant to clause (i) or (iii) above, there shall be no Sub-Manager Termination
Fee paid to the Sub-Manager and, in the event of termination pursuant to clause
(ii) or (iii) above, there shall be no Final Payment paid to the Sub-Manager.
 In the event of a termination pursuant to clause (ii) above, if, during the
Initial Term, the REIT or any of its Affiliates, on the one hand, and the
Manager or any Member Manager, on the other hand, enter into a new management
agreement effective within six months of such termination, this Agreement will
be deemed to apply with respect to such new management agreement, and, without
limiting the foregoing, for purposes of Section 9(a), the Termination Date shall
be deemed not to have occurred; provided, however, that the Sub-Manager shall
not be entitled to receive any fees during any period in which neither the
Manager nor the Managing Member receives fees from the REIT or any of its
Affiliates.  The applicable Member, or the Members, as may be the case, shall
cause the applicable Member Manager, if it is not the Manager, to assume the
Manager’s obligations under this Agreement. In the event one or more of the
Sub-Manager and the applicable Member Manager believes in good faith that this
Agreement should be amended to reflect differences between the new management
agreement and the Management Agreement, the Sub-Manager and the applicable
Member Manager shall enter into good faith negotiations with regard to any such
appropriate amendments and the applicable Member, or the Members, as may be the
case, shall cause the Member Manager to provide the Sub-Manager with the right
to enter into any such amendments. In any such event the applicable Member, or
the Members, as the case may be, will provide the Sub-Manager with all
information and certifications reasonably requested by the Sub-Manager.
Notwithstanding any delay in executing any such amendment, the Sub-Manager shall
be entitled to the accrual for payment of fees (on the terms as so amended)
commencing upon the receipt of management fees by the Manager or such Member
Manager with regard to such new agreement.

(b)

If the Termination Date occurs under Section 11(a)(i), subject to Section 14(b),
the REIT shall pay to the Sub-Manager a final payment (the “Final Payment”) of
6.16 times the annualized rate of (i.e. , 24.64 times) the last three (3)
monthly payments of the Sub-Manager Base Management Fee; provided that, (i) the
Final Payment shall be calculated and determined in accordance with
Section 11(e).  The Final Payment shall be paid on the date that is 60 days
after the Termination Date (or, if such date is not a Business Day, the next
Business Day).  

(c)

Upon the termination of this Agreement (or, in the case of a termination
pursuant to Section 11(a)(iii), the determination of termination in accordance
with Section 14(b)), except to the extent inconsistent with applicable law, the
Sub-Manager shall as promptly as reasonably practicable (A) deliver to the
Manager one copy of all expense statements generated pursuant to Section 7
hereof covering the period following the date of the last provision of such
expense statements to the Manager through the Termination Date; and (B) deliver
to the Manager all property and documents of the REIT provided to or obtained by
the Sub-Manager pursuant to or in connection with this Agreement, including all
copies and extracts thereof in whatever form, then in the Sub-Manager’s
possession or under its control (provided that the Sub-Manager’s outside counsel
may retain one copy to be kept confidential and used solely for archival
purposes).

(d)

Subject to other provisions of this Agreement, if the Sub-Manager is removed for
Cause, the effective date of a removal for Cause shall be the date upon which
the Manager shall have delivered to Sub-Manager both (i) written notice that the
Sub-Manager is being removed for Cause in accordance with the Sub-Management
Agreement, and (ii) a copy of the applicable final, non-appealable order
evidencing the required final determination of the court of competent
jurisdiction.

(e)

The Manager shall calculate the Final Payment (and other related amounts or
numbers on which the Final Payment is based, directly or indirectly, including,
without limitation the Sub-Manager Base Management Fee, Base Management Fee, and
Gross Equity Raised) (A) in accordance with (1) the books and records of the
REIT and (2) the definitions of Base Management Fee and Gross Equity Raised in
the Management Agreement and (B) using the same accounting principles, policies,
practices and methodologies used in, and applied consistently with, the prior
calculations of





6




--------------------------------------------------------------------------------

Base Management Fee and Gross Equity Raised under the Management Agreement, and
(ii) shall otherwise follow the past practices of the REIT and the Manager with
respect to calculating Base Management Fee and Gross Equity Raised, in each case
subject to the adjustments expressly provided for in Section 11(b).  The REIT
agrees to provide such access to its books and records as the Manager may
reasonably require to perform the calculations required under this Section
11(e).  Upon the Manager’s calculation of the Final Payment, the Manager shall
promptly deliver to the Sub-Manager a written statement setting forth in
reasonable detail its calculation of the Final Payment (including the applicable
calculations of Sub-Manager Base Management Fee, Base Management Fee, and Gross
Equity Raised) and both the Manager and the REIT shall provide the Sub-Manager
reasonable access, during normal business hours and upon reasonable notice, to
all work papers, schedules, memoranda and other documents prepared or reviewed
by the Manager and the REIT, respectively, or by any of their respective
representatives that are relevant to the Manager's calculation of the Final
Payment (or the applicable calculation of Sub-Manager Base Management Fee, Base
Management Fee, and Gross Equity Raised), and such access shall be provided
promptly after request by the Sub-Manager.  The Manager shall request that its
accountants communicate with the Sub-Manager and its representatives; provided,
that the Sub-Manager may be required to sign an “indemnification letter” in the
form generally used by the Manager’s accountant prior to receiving access to any
materials prepared by such accountant.  Each of the Manager and the REIT shall
cause its representatives to be available, during normal business hours and upon
reasonable notice, to the Sub-Manager to review the calculation of the Final
Payment (including the applicable Sub-Manager Base Management Fee, Base
Management Fee, and Gross Equity Raised). In the event that the Sub-Manager
disputes the calculation of the Final Payment (including the calculation of the
applicable Sub-Manager Base Management, Fee Base Management Fee, and Gross
Equity Raised), the Sub-Manager and the Manager will use commercially reasonable
efforts, and negotiate in good faith, to promptly reach agreement as to the
correct calculation of the Final Payment.  

12.

Assignment.  Except as set forth in this Section 12, this Agreement shall not be
assigned by any party hereto without the prior written consent of the other
parties.

(a)

The Manager may not assign any of its rights and obligations under this
Agreement, except that the Manager may assign, in their entirety, its rights and
obligations under this Agreement to any third party upon the assignment of its
rights and obligations under the Management Agreement to such third party;
provided that both the assignee agrees in writing to assume all obligations
hereunder and the Manager shall continue to remain liable for its obligations to
the Sub-Manager hereunder.

(b)

Upon termination of this Agreement pursuant to Section 11(a)(i) and payment by
the REIT of the Final Payment, the right of the Sub-Manager to receive the
Sub-Manager Base Management Fee shall be deemed to have been assigned to the
REIT, the Manager shall pay the Sub-Manager Base Management Fee to the REIT on a
basis consistent with past practice, and the provisions of this Agreement with
respect thereto shall survive solely for such purpose; provided, however, that
the Manager may, on or prior to the first anniversary of the date on which the
Final Payment is made, terminate its obligations and all rights of the REIT
hereunder by paying or causing to be paid to the REIT an amount equal to the
Final Payment.  Any other transfer of fees and other amounts payable to the
Sub-Manager under this Agreement shall be governed by Section 8(a).

13.

Indemnification. The Manager will use commercially reasonable efforts to cause
the Sub-Manager to be indemnified by the REIT in accordance with the Management
Agreement.

14.

Remedies; Limitation of Liability.

(a)

Notwithstanding any other provision of this Agreement, in no event shall the
Members, the REIT or any of their Affiliates (including the Manager), on the one
hand, or the Sub-Manager, on the other hand, be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Members, the REIT or their Affiliates, on the one hand, or the
Sub-Manager, on the other hand, has been advised of the likelihood of such loss
or damage and regardless of the form of action; provided, however, that in
connection with any dispute between any Member Entities or the Manager, on the
one hand, and the Sub-Manager, on the other hand, regarding the Sub-Manager’s
right to receive payments under this Agreement, (x) if the Sub-Manager is
finally determined to have been entitled to receive any amounts (not paid when
due) under this Agreement, the Sub-Manager will be entitled to (1) reimbursement
of reasonable costs and expenses (including attorneys’ fees) incurred in
connection with such dispute and collection of such amounts and (2) interest
accruing at the Interest Rate on such unpaid amounts from the date payment was
originally due until actually paid, and (y) if the Sub-Manager is finally
determined not to have been entitled to receive any amounts (not paid when due)
under this Agreement, the Manager will be entitled to reimbursement of
reasonable costs and expenses (including attorneys’ fees) incurred in connection
with such dispute. Further, notwithstanding any other provision of this
Agreement, neither the Manager nor either of the Members (or any of their
respective Affiliates) shall be liable to the Sub-Manager for payment of a
Sub-Manager Base Management Fee, Sub-Manager Termination Fee or any similar
compensation except to the extent that the Manager, the applicable Members or
such Affiliate (as the case may be) or its assignee has actually received a
corresponding fee from the REIT or any Related Vehicles. This Agreement may only
be enforced against, and any claim or cause of action based upon, arising out
of, or





7




--------------------------------------------------------------------------------

related to this Agreement or the transactions contemplated hereby may only be
brought against, the entities that are expressly named as parties hereto and
then only with respect to the specific obligations set forth herein with respect
to such party. Except to the extent a named party to this Agreement (and then
only to the extent of the specific obligations undertaken by such named party in
this Agreement and not otherwise), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney, advisor or representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more of the parties under this
Agreement (whether for indemnification or otherwise) of or for any claim based
on, arising out of, or related to this Agreement or the transactions
contemplated hereby.

(b)

Notwithstanding anything to the contrary in this Agreement, the Manager will not
be entitled to terminate this Agreement (except as expressly set forth in the
termination provisions above), withhold or offset amounts owed hereunder or
otherwise seek recourse against the Sub-Manager for any breach of this
Agreement, except that the Manager may seek payment of monetary damages to the
extent a court of competent jurisdiction finally determines such damages are
awarded to the Manager against the Sub-Manager as a result of Cause (and such
damages exceed any amounts released from escrow to the Manager in accordance
with this Section 14(b)); provided that, in the event that the Manager has, in
good faith and in accordance with this Agreement, initiated litigation with
respect to Cause prior to the termination of this Agreement pursuant to Section
11(a)(i), the REIT may, in lieu of making payments to the Sub-Manager with
respect to the Final Payment, but at the time at which such payments would
otherwise be required, deposit such payments into an interest-bearing escrow
arrangement reasonably satisfactory to the Sub-Manager.  If a court of competent
jurisdiction finally determines that Cause occurred prior to the termination of
this Agreement pursuant to Section 11(a)(i), the amounts then in escrow will be
released to the REIT (and the REIT shall have no further obligation to make
payments with respect to the Final Payment).  If a court of competent
jurisdiction finally determines that no Cause occurred prior to the termination
of this Agreement pursuant to Section 11(a)(i), then the amounts then in escrow
will be released to the Sub-Manager, and the REIT will be responsible for any
additional amounts owing in respect of the Final Payment.

15.

Representations and Warranties of the REIT, Each Member and the Manager. The
REIT, the Manager and each of the Members each, severally and not jointly,
hereby represents and warrants to the Sub-Manager, as follows:

(a)

It (a) in the case of the REIT, is a corporation and is duly organized, validly
existing and in good standing under the laws of the State of Maryland, and is
qualified to do business in every jurisdiction in which the failure to so
qualify might reasonably be expected to have a material adverse effect on the
financial condition, operating results, assets, operations or business prospects
of it and its subsidiaries taken as a whole, (b) in the case of the Manager, is
a limited liability company and is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is qualified to do
business in every jurisdiction in which the failure to so qualify might
reasonably be expected to have a material adverse effect on the financial
condition, operating results, assets, operations or business prospects of it and
its subsidiaries taken as a whole, and (c) in the case of each Member, is a
natural person.  It has all requisite corporate or other power and authority and
all material licenses, permits and authorizations necessary to own and operate
its properties, to carry on its businesses as now conducted and to carry out the
transactions contemplated by this Agreement.

(b)

The execution, delivery and performance of this Agreement has been duly
authorized by it. This Agreement has been duly executed and delivered by it and,
assuming due execution and delivery by the Sub-Manager, constitutes a valid and
binding obligation of it, enforceable in accordance with its terms. The
execution and delivery by it of this Agreement, and the fulfillment of and
compliance with the terms hereof by it, do not and will not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in the creation of any lien, security interest,
charge or encumbrance upon its capital stock or membership interests, as
applicable, or assets pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of, or (vi) require any authorization, consent, approval, exemption or other
action by or notice to any court or administrative or governmental body pursuant
to, its organizational documents (if applicable), or any law, statute, rule or
regulation to which it is subject, or any agreement, instrument, order, judgment
or decree to which it is a party or by which it is bound.

16.

Representations and Warranties of the Sub-Manager. The Sub-Manager hereby
represents and warrants to the Members, the REIT, and the Manager as follows:

(a)

The Sub-Manager is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware and is qualified to do business
in every jurisdiction in which the failure to so qualify might reasonably be
expected to have a material adverse effect on the financial condition, operating
results, assets, operations or business prospects of the Sub-Manager taken as a
whole. The Sub-Manager has all requisite power and authority and all material
licenses, permits and authorizations necessary to own and operate its
properties, to carry on its businesses as now conducted and to carry out the
transactions contemplated by this Agreement.





8




--------------------------------------------------------------------------------




(b)

The execution, delivery and performance of this Agreement has been duly
authorized by the Sub-Manager. This Agreement has been duly executed and
delivered by the Sub-Manager and, assuming due execution and delivery by the
Members and the Manager, constitutes a valid and binding obligation of the
Sub-Manager, enforceable in accordance with its terms. The execution and
delivery by the Sub-Manager of this Agreement, and the fulfillment of and
compliance with the terms hereof by the Sub-Manager, do not and will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any lien,
security interest, charge or encumbrance upon the Sub-Manager’s capital stock or
assets pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Sub-Manager’s
certificate of formation or amended and restated limited liability company
agreement, or any law, statute, rule or regulation to which the Sub-Manager is
subject, or any agreement, instrument, order, judgment or decree to which the
Sub-Manager is a party or by which it is bound.

17.

Further Assurances. The Sub-Manager and the Manager will use commercially
reasonable efforts to cooperate to give effect to the arrangements contemplated
hereby.

18.

Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when (1) delivered by hand, (2) otherwise delivered by reputable
overnight courier against receipt therefor, or (3) upon actual receipt of
registered or certified mail, postage prepaid, return receipt requested.  The
parties may deliver to each other notice by electronically transmitted facsimile
copies or electronically transmitted mail (i.e., e-mail), provided that such
facsimile or e-mail notice is followed within 24 hours by any type of notice
otherwise provided for in this Section 18.  Any party may alter the address or
other contact information to which communications or copies are to be sent by
giving notice of such change of address or other contact information in
conformity with the provisions of this Section 18 for the giving of notice.  Any
notice shall be duly addressed to the parties as follows:

If to the Manager:

Jeffrey Zimmer

ARMOUR Residential Management, LLC

3005 Hammock Way

Vero Beach, FL 32963

Telecopy: (772) 388-4758

E-mail: [●]

with a copy given in the manner prescribed above, to:

Cahill Wink LLP

5 Penn Plaza, 23rd Floor

New York, NY 10001

Telecopy: (518) 584-1962

Attn: David G. Nichols, Jr. PLLC

E-mail: david.nichols@cahillwink.com

If to the Sub-Manager:

Staton Bell Blank Check LLC

6800 Broken Sound Parkway

Boca Raton, Florida 33487

Attention: Daniel C. Staton

E-mail: daniel@statoncapital.com

with a copy given in the manner prescribed above, to:

Akerman Senterfitt

One Southeast Third Avenue, 25th Floor

SunTrust International Center

Miami, FL 33131

Telecopy: (305) 374-5095

Attn.: Martin Burkett, Esq., and Bradley Houser, Esq.

E-mail: martin.burkett@akerman.com and bradley.houser@akerman.com





9




--------------------------------------------------------------------------------

If to Jeffrey J. Zimmer:

[●]

with a copy given in the manner prescribed above, to:

Cahill Wink LLP

5 Penn Plaza, 23rd Floor

New York, NY 10001

Telecopy: (518) 584-1962

Attn: David G. Nichols, Jr. PLLC

E-mail: david.nichols@cahillwink.com

If to Scott J. Ulm:

[●]

with a copy given in the manner prescribed above, to:

Cahill Wink LLP

5 Penn Plaza, 23rd Floor

New York, NY 10001

Telecopy: (518) 584-1962

Attn: David G. Nichols, Jr. PLLC

E-mail: david.nichols@cahillwink.com

If to the REIT:

Jeffrey Zimmer

ARMOUR Residential REIT, Inc.

3005 Hammock Way

Vero Beach, FL 32963

Telecopy: (772) 388-4758

E-mail: jz@armourreit.com

with a copy given in the manner prescribed above, to:

Akerman Senterfitt

One Southeast Third Avenue, 25th Floor

SunTrust International Center

Miami, FL 33131

Telecopy: (305) 374-5095

Attn.: Martin Burkett, Esq., and Bradley Houser, Esq.

E-mail: martin.burkett@akerman.com and bradley.houser@akerman.com

19.

Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

20.

Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter of this Agreement,
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement.  This
Agreement may not be modified or amended other than in accordance with Section
29.

21.

GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES TO THE CONTRARY.

22.

Jurisdiction; Waiver of Jury Trial. Any proceeding or action based upon, arising
out of or related to this Agreement or the transactions contemplated hereby
shall be brought in any state court of the State of Florida or, in the case of
claims to which the federal courts have subject matter jurisdiction, any federal
court of the United States of America, in either case, located in the State of
Florida, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding or action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or





10




--------------------------------------------------------------------------------

to convenience of forum, agrees that all claims in respect of the proceeding or
action shall be heard and determined only in any such court, and agrees not to
bring any proceeding or action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any action, suit or proceeding brought pursuant to
this Section 22. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT.

23.

No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Subject to Section 14, the rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. No waiver of any provision
hereunder shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

24.

Headings. The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed part of this Agreement.

25.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts of
this Agreement, individually or taken together, shall bear the signatures of all
of the parties reflected hereon as the signatories.

26.

Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

27.

Gender. Words used herein regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.

28.

Attorneys’ Fees.  Should any action or other proceeding be necessary to enforce
any of the provisions of this Agreement or the various transactions contemplated
hereby, the prevailing party or parties will be entitled to recover it or their
actual reasonable attorneys’ fees and expenses from the non-prevailing party or
parties whose actions, or failure or omission to act, gave rise to such action
or other proceeding.

29.

Amendments.  This Agreement may not be amended, modified or changed (in whole or
in part), except by a formal, definitive written agreement expressly referring
to this Agreement, which agreement shall be executed by all the parties affected
by such agreement.  If the REIT is such a party affected by any such agreement
amending modifying or changing this Agreement, such agreement must be, if and
when any of the stock of the REIT becomes publicly traded, approved by the Board
of Directors.  The parties hereto expressly acknowledge that no consent or
approval of the REIT’s stockholders is required in connection with any
amendment, modification or change to this Agreement.

30.

Non-Disparagement. (i) The Sub-Manager hereby agrees to refrain, and to use
reasonable efforts to cause its members, from making any defamatory or
derogatory statements concerning the REIT, the Manager and the Members, and (ii)
the REIT, the Manager and the Members hereby agree to refrain from making any
defamatory or derogatory statements concerning the Sub-Manager and its members.
This Section 29 shall survive termination of this Agreement for a period of five
years. Notwithstanding the foregoing, nothing herein shall be deemed to prohibit
any individual or entity from making any truthful statements in response to a
subpoena, in connection with a legal proceeding or as otherwise required by law
or legal process.

31.

Authority.  Each signatory to this Agreement with respect to the Manager,
Sub-Manager, or REIT warrants and represents that such signatory is authorized
to sign this Agreement on behalf of and to bind the party on whose behalf such
signatory is signing this Agreement.

32.

Section 409A.  

(a)

General.  It is the intention of all the parties to this Agreement (the
"Parties") that the benefits and rights to which the Sub-Manager is entitled
pursuant to this Agreement comply with Code Section 409A, to the extent that the
requirements of Code Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention.
 If the Parties  believes, at any time, that any such benefit or right that is
subject to





11




--------------------------------------------------------------------------------

Code Section 409A does not so comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Code Section 409A (with the most limited
possible economic effect on the Parties).

(b)

Distributions On Account Of Separation from Service.  To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Agreement (or any other similar
term) shall be made only in connection with a "separation from service" with
respect to the Sub-Manager within the meaning of Code Section 409A.

(c)

No Acceleration of Payments.  The Parties, neither individually or in
combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.

(d)

Six Month Delay for Specified Employees.  In the event that any payment under
the Agreement is to be made to a “specified employee” (as described in Code
Section 409A), then the Parties shall cooperate in good faith to undertake any
actions that would cause such payment or benefit not to constitute deferred
compensation under Code Section 409A.  In the event that, following such
efforts, the REIT or the Manager determine (after consultation with its counsel)
that such payment or benefit is still subject to the six-month delay requirement
described in Code Section 409A(2)(b) in order for such payment or benefit to
comply with the requirements of Code Section 409A, then no such payment or
benefit shall be made before the date that is six months after the specified
employee’s “separation from service” (as described in Code Section 409A) (or, if
earlier, the date of the specified employee’s death). Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

(e)

Treatment of Each Installment as a Separate Payment.  For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Sub-Manager is entitled under this Agreement
shall be treated as a separate payment.  In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

[Signature page follows.]





12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ARMOUR RESIDENTIAL MANAGEMENT, LLC

By: /s/ Jeffrey J.
Zimmer                                                            

Name: Jeffrey J.
Zimmer                                                             

Title: Managing
Partner                                                             

STATON BELL BLANK CHECK LLC

By: /s/ Daniel C.
Staton                                                         

Name: Daniel C. Staton                                                          

Title: Managing Member                                                       

ARMOUR RESIDENTIAL REIT, INC., solely with respect to Sections 1, 6(a), 9(b),
11(a), 11(b), 11(e), 14(a), 14(b), 15, and 18 through 32

By: /s/ Jeffrey J.
Zimmer                                                            

Name: Jeffrey J.
Zimmer                                                             

Title: Chairman, Co-CEO & President                                      

JEFFREY J. ZIMMER, solely with respect to Sections 1, 9, 11(a), 14(a), 15(a), 18
through 30, and 32

By: /s/ Jeffrey J.
Zimmer                                                            

Name: Jeffrey J.
Zimmer                                                             

SCOTT J. ULM, solely with respect to Sections 1, 9, 11(a), 14(a), 15(a), 18
through 30, and 32

By: /s/ Scott J.
Ulm                                                                   

Name: Scott J.
Ulm                                                                     








[Signature page to Sub-Management Agreement]


